Citation Nr: 9903468	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Validity of the loan guaranty indebtedness.

2.  Waiver of recovery of the loan guaranty indebtedness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
December 1973.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record demonstrates that this matter was 
previously remanded in March 1998 for a determination as to 
whether the veteran had the financial capacity to repay the 
loan guaranty indebtedness in the amount of $17,805.22.  
While in remand status, the veteran's representative raised 
the issue of validity of the waiver based upon lack of notice 
to the veteran.  

A review of the file demonstrates that the veteran and his 
spouse, in a June 1989 warranty deed, assumed the mortgage on 
the property from which the present debt arises.  They 
further agreed to assume the obligations of the original 
owner with regard to indemnifying VA on any claim payment 
arising from the guaranty or insurance of the debt.  In June 
1989, as part of a divorce settlement, the veteran 
quitclaimed his interest in the property to his spouse.  

In May 1990, a notice of default was filed showing the 
account due for March 1, 1990, and subsequent payments.  It 
was reported by the lender that the mortgagor was 
uncooperative.  

In January 1991, a Notice of Intention to Foreclose was filed 
showing the account was due for September 1, 1990, and 
subsequent payments.  It was reported by the lender that the 
mortgagor broke her repayment agreement.  



In April 1991, a complaint and lis pendens was filed.  In 
July 1991, the property was appraised at $45,500.  It was 
noted that the property was vacant and not secure.  In August 
1991, a final judgment of foreclosure was entered totaling 
$57,960.  

The veteran has argued that VA was clearly notified of the 
change of covenant and that the mortgage company accepted the 
change of covenant by their addressing all further 
correspondence to the veteran's ex-wife.  The veteran's 
representative further noted that there was one single 
attempt by the VA Loan Guaranty Division to notify the 
veteran of any pending loan default but that this was clearly 
intercepted by his ex-wife.  

The veteran's representative further indicated that VA 
attempted to remedy the foreclosure by only notifying the 
veteran's ex-wife, an act which clearly defined the party 
responsible for any debts incurred by the foreclosure 
process.  The veteran's representative also noted that 
VAOPGCPREC 15-94 (O.G.C. Prec. 15-94), relating to VA's Right 
to Subrogation on a Loan Guaranty claim, was for application.  

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the Court 
held that "when a veteran raises the validity of the debt as 
part of a waiver application...it is arbitrary and capricious 
and an abuse of discretion to adjudicate the waiver 
application without first deciding the veteran's challenge to 
the lawfulness of the debt asserted against him or her."  Id. 
at 437.  

While the waiver decisions and/or statements of the case so 
far issued in this case may in fact discuss or reflect 
consideration of some of the objections raised by the 
representative, the fact remains that there has been no 
substantive decision issued by the RO definitively 
establishing VA's initial position on the validity of the 
debt in this case.  




VA may seek recovery of loan guaranty indebtedness upon a 
valid and enforceable debt under the legal theories of 
subrogation or indemnity.  38 C.F.R. § 36.4323; Stone v. 
Derwinski, 2 Vet. App. 56 (1992).  VAOPGCPREC 15-94 (O.G.C. 
Prec. 15-94) was provided in response to a request for 
clarification of the existing laws and statutes in Federal 
court decisions regarding VA's right to assert loan guaranty 
indebtedness in situations where VA had failed to provide a 
veteran with notice of a transferee's default.  This opinion 
noted that a number of Court decisions had held that VA's 
right to indemnity may be denied if VA fails to provide the 
veteran with adequate or reasonable notice of foreclosure.  

In United States v. Whitney, 602 Fed. Supp. 722 (W.D.N.Y. 
1985), a Federal district court ruled that VA could not 
enforce and collect a debt against a veteran who was never 
notified of a transferee's default and subsequent 
foreclosure.  While that decision relied, in part, on New 
York law in finding that VA was not entitled to subrogation, 
the Court ruled that, under the due process clause of the 5th 
Amendment to the Constitution, the veteran was entitled to 
notice of the foreclosure since the veteran clearly had a 
legally protected property interest in the outcome of a 
judicial foreclosure action.  

The veteran was constitutionally entitled to notice 
reasonably calculated to apprise him of the pending 
foreclosure.  602 Fed. Supp. at 732.  Even though VA's right 
to indemnity, as opposed to subrogation, was not dependent on 
the loanholder's right to collect in accordance with State 
law, the Court concluded that VA's failure to provide for 
notice to the veteran represented "the Government's intimate 
complicity in the violation of [the veteran's] ... 
Constitutional rights."  602 Fed. Supp. at 734.  Accordingly, 
VA's right to indemnity was defeated.

In Vail v. Derwinski, 946 F.2d 589 (8th Cir. 1991), op. 
modified and reh'g denied, 956 F.2d 812 (8th Cir. 1992), the 
U.S. Circuit Court of Appeals held that VA could enforce its 
indemnity debt regulation only if VA had made a good faith 
effort to provide reasonable personal notice to a veteran 
prior to a foreclosure sale.  




In VAOPGCPREC 6-98 (O.G.C. Prec. 6-98), it was held that when 
a veteran challenged the validity of the debt and sought 
waiver of the debt, the RO had to first fully review the 
debt's validity and, if the office believed the debt to be 
valid, prepare a written decision fully justifying the 
validity of the debt. 

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions: 

1.  The RO should attempt to obtain all 
documents relating to notice given to the 
veteran with regard to foreclosure 
proceedings from Barclays American 
Mortgage Corporation, with particular 
emphasis being placed upon process of 
service for the original foreclosure 
complaint and all legal actions 
thereafter, up to and including the final 
judgment of foreclosure.  

2.  It is also suggested that the case be 
referred to the loan guaranty officer for 
review of the file and the preparation of 
a detailed report specifying any and all 
attempts which were made by VA and the 
lender to notify the veteran of the loan 
default and foreclosure proceedings.

3.  Thereafter, the case should be 
referred to the District Counsel for an 
opinion and detailed explanation as to 
whether VA has an enforceable claim 
against the appellant to collect the 
debt, under either indemnity or 
subrogation under applicable provisions 
of the United States Code, the Code of 
Federal Regulations and other Federal 
and/or State laws.  




The attention of the District Counsel is 
invited to the opinions of General 
Counsel in VAOPGCPREC 15-94 (O.G.C. Prec. 
15-94) and VAOPGCPREC 6-98 (O.G.C. Prec. 
6-98), and the holdings in United States 
v. Whitney, Vail v. Derwinski, and 
Schaper, and the authorities cited in 
these documents.  The opinion should 
include consideration of any applicable 
statute of limitations.

4.  After completing the above 
development the RO must issue a decision 
on the issue of the validity of the debt.  
This decision must fully and adequately 
address the contentions raised by the 
representative in his written statements 
of argument.  If the RO determines that 
the debt is valid and that the veteran is 
not entitled to retroactive release of 
liability, the RO should review its 
decision on waiver of the remaining 
indebtedness.  Before addressing this 
issue, the RO should obtain an up-to-date 
and accurately completed financial status 
report from the veteran in addressing his 
contentions of financial hardship.  The 
RO is requested to specifically consider 
all enumerated elements required for 
consideration in equity and good 
conscience determinations.  

If any issues on appeal are not decided to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case addressing the appropriate laws and regulations and 
the reasons and bases of the decision for each issue in this 
appeal including the validity of the debt, retroactive 
release of liability, and waiver of the remaining loan 
guaranty indebtedness.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -
